Citation Nr: 0520499	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than June 2000 
for service connection for adjustment disorder and depression 
with psychotic features.

2.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder and depression with psychotic 
features.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1974, and from May 1983 to August 1987.  He subsequently 
served in the Air National Guard.  He retired from service in 
June 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for an adjustment disorder with anxious and 
depressed mood, and assigned a 10 percent rating effective 
June 2000.  The veteran perfected an appeal for a higher 
rating for adjustment disorder with anxious and depressed 
mood and for an effective date earlier than June 2000 for 
service connection for adjustment disorder with anxious and 
depressed mood.  In a July 2003 determination, the disability 
rating for adjustment disorder with anxious and depressed 
mood was increased to 30 percent effective June 2000, and the 
disability was recharacterized as adjustment disorder and 
depression with psychotic features.  

The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of the appropriate rating for 
service-connected adjustment disorder and depression with 
psychotic features remains in appellate status. 

In May 2005, the veteran testified at a personal hearing 
before the undersigned via video conference from the RO, 
before the undersigned in Washington, D.C.

The issue of the evaluation of adjustment disorder and 
depression with psychotic features is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 31, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of the appeal as to the issue of 
entitlement to an effective date earlier than June 2000 for 
service connection for adjustment disorder and depression 
with psychotic features, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of entitlement to an effective date 
earlier than June 2000 for service connection for adjustment 
disorder and depression with psychotic features have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

At his personal hearing on May 31, 2005, the veteran withdrew 
his appeal as to the issue of entitlement to an effective 
date earlier than June 2000 for service connection for 
adjustment disorder and depression with psychotic features.  
Thus, the veteran has withdrawn his appeal as to this issue 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issue of 
entitlement to an effective date earlier than June 2000 for 
service connection for adjustment disorder and depression 
with psychotic features and this issues is dismissed.


ORDER

The appeal as to the issue of entitlement to an effective 
date earlier than June 2000 for service connection for 
adjustment disorder and depression with psychotic features is 
dismissed.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of the evaluation for adjustment disorder and 
depression with psychotic features.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  The Board notes that the veteran and his 
representative have in fact requested that further 
development be accomplished.  

At his personal hearing, the veteran testified that he last 
received psychiatric treatment at the local VA mental health 
clinic in the Fall of 2004.  The most recent records from 
this facility are dated only through the Summer of 2004.  
When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

The veteran and his representative assert that his service-
connected disability has worsened since his last examination 
and that the last examination did not accurately reflect his 
disability level.  They request a new VA examination.  In 
this case, the Board finds that the veteran should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Pursuant to 38 C.F.R. § 3.655 (2004), when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied. The veteran is 
hereby notified of this regulation.

The veteran's representative also requests that when the 
development requested is accomplished, that a Decision Review 
Officer (DRO) review the veteran's claim.  

Accordingly, this matter is REMANDED for the following 
action: 

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the local 
VA mental health clinic, to include those 
dated from July 2004  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
adjustment disorder and depression with 
psychotic features.  The examiner must 
conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's adjustment disorder and 
depression with psychotic features on his 
social and industrial adaptability.   The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's adjustment disorder and 
depression with psychotic features 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's adjustment 
disorder and depression with psychotic 
features alone, the examiner is asked to 
so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  The case should be returned to a 
Decision Review Officer for 
readjudication in light of all of the 
evidence of record.  If the matter on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


